NUMBER  13-05-00615-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 

CORPUS CHRISTI - EDINBURG
 


 


IN RE MIGUEL BELTRAN AND MCCOY CORPORATION, Relators  
 


 
On Petition for Writ of
Mandamus  


 


 
MEMORANDUM OPINION
 
Before Justices Hinojosa, Yañez,
and Rodriguez 
Memorandum Opinion Per Curiam
 
On September 23, 2005, relators, Miguel Beltran and McCoy Corporation, filed a petition for writ of mandamus
requesting that this Court direct the respondent, the Honorable Fred Garza,
presiding judge of County Court at Law No. 4 of Hidalgo County, Texas, to
withdraw an order, signed September 13, 2005, compelling relators to produce
the statement of Miguel Beltran.  Real
party in interest, Eduardo E. Torres, filed a response on October 6, 2005, and
relators filed a reply on October 17, 2005.






Having reviewed the petition for writ of mandamus,
documents on file, the response of the real party in interest, and the reply of
the relators, this Court  is of the
opinion that the petition for writ of mandamus should be denied.
Accordingly, relators=
petition for writ of mandamus is hereby denied. 
 
PER CURIAM
 
 
Memorandum Opinion delivered and filed
this 1st day of November, 2005.